Title: To James Madison from Thomas Bulkeley, 2 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 2nd. Febry. 1802
					
					Herewith I transmit a parcell containg the state of trade with this Kingdom for the Ports of 

Lisbon, St. Uber & Figueira. The one for Porto is not yet come to hand. As soon as it does will forward it.
					I am sorry to mention our citizens have lately suffered extreemly in their speculations to 

Portugal owing to the sudden peace & the very large importations from the Mediterranean & Baltic.
					I must beg leave to observe that during the war when owners and masters considered it 

prudent to be furnished with certificates of property, the statement of the trade was furnished 

without difficulty and with exactnesss, as through this office exact manifests of their outward 

cargoes were always presented for that purpose; but since a general suspension of hostilities has 

taken place, they have not considered that document of any further utility to them & consequently 

have it now only in my power to request their furnishing me with the list of their outward cargoes 

which is often promised, but as often neglected to be brought.  I have with great difficulty obtained 

them from the Consignees here who not in the least interested in Our trade, or the information 

necessary to be given to our Government, of it, have reluctantly supplied them.  The mode adopted 

here by several nations is to oblige the masters to present a true manifest of their cargoes and 

attest the same under oath, taking two copies, one to retain for their entry, and the other to be given 

to a revenue cutter if boarded on their coasts, with a view to prevent smuggling, & to enable their 

Governments to be informed of the exact state of the trade by their Consuls here.
					I beg leave to submit this information to your consideration & at same time to observe 

without some steps are taken whereby a Law will oblige a delivery of a manifest with our Consuls in 

Portugal ship lists in future will be very incorrect.  I have the honor to be with the greatest 

respect Sir Your most obedt. Servant
					
						Thomas Bulkeley.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
